Citation Nr: 0632168	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  96-13 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low 
back disorder.  

2.  Entitlement to a rating in excess of 10 percent for 
bilateral plantar fasciitis.

3.  Entitlement to a rating in excess of 20 percent for a 
cervical back disorder with radiculopathy.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1985 to March 1989.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a May 1995 rating 
decision by the Waco, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued to rate 
the veteran's low back strain as 20 percent disabling and 
continued the noncompensable rating assigned for bilateral 
plantar fasciitis.  In a May 1996 rating decision, the RO 
increased the rating assigned for plantar fasciitis to 10 
percent.  In August 2005, the Board remanded the claims for 
further development.  In a September 2003 report of contact, 
the veteran indicated his desire to reschedule his October 
2003 video conference hearing.  A July 2004 informal 
conference report indicated that the veteran withdrew his 
local hearing request.  

The issue of entitlement to an increased rating for a 
cervical back disorder is addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence that the veteran's low back 
disability results in severe loss of lumbar spine motion; 
forward flexion of the thoracolumbar spine limited to 
30 degrees or less; favorable ankylosis of the entire 
thoracolumbar spine; severe lumbosacral strain, with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion; severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief; neurological symptoms warranting a 
separate compensable rating; or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks during the past year.

2.  The veteran's bilateral plantar fasciitis is no more than 
moderate.  A severe disability with characteristic 
callosities, swelling on use, pain on manipulation and use 
accentuated, or marked deformity; claw foot; malunion or 
nonunion of tarsal or metatarsal bones; or a moderately 
severe foot injury is not shown.


CONCLUSION OF LAW

1.  A rating in excess of 20 percent is not warranted for the 
veteran's service connected low back disorder. 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5292, 5293, 5295 
(prior to September 23, 2002); Code 5293 (from September 23, 
2002 through September 25, 2003); Codes 5237, 5242, 5243 
(from September 26, 2003).

2.  A rating in excess of 10 percent is not warranted for the 
veteran's bilateral plantar fasciitis. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Code 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims of entitlement to 
increased ratings for his low back and ankle disorders and 
has been notified of the information and evidence necessary 
to substantiate the claims and of the efforts to assist him.  
In a letter dated in August 2005 (pursuant to the August 2005 
Board remand), the Appeals Management Center (AMC) notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  The August 2005 letter advised the veteran to 
submit "any evidence in [his] possession that pertains to 
[his] claim[s]."  The claim was subsequently readjudicated 
by an April 2006 supplemental statement of the case (SSOC).  

While complete VCAA notice was not given prior to the rating 
decision on appeal, and such notice would have been 
impossible as the VCAA was not enacted until a later date, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  Proper notice was 
provided by the AMC prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  

An April 2006 statement of the case notified the appellant of 
the type of evidence needed to evaluate the disability rating 
and to determine the effective date of an award in regards to 
the claims of entitlement to increased ratings for his low 
back and ankle disorders. (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Regardless of whether the veteran was provided adequate 
notice of the types of evidence necessary to establish an 
appropriate disability rating or an effective date for the 
issues on appeal, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In determining if increased rating is warranted 
and the appropriate effective date for any increased rating, 
consideration is given to the evidence which shows the 
severity of the disability and when any increase in severity 
might have occurred.  38 U.S.C.A. § 5110(b).  

In view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all such evidence, including 
providing him with VA examinations, the Board concludes that 
there was no prejudice to the veteran due to any failure to 
notify him as to the type of evidence necessary for an 
increased rating and to establish the effective date.  VA's 
duty to assist is satisfied.  It is not prejudicial to the 
veteran for the Board to proceed with appellate review.

II.  Factual Background

1993 to 1994 El Paso VA Outpatient Clinic treatment records 
show that the veteran was treated for continuing complaints 
of chronic low back pain due to low back strain.  He remained 
on medication with fair control of the symptoms.  A May 1994 
x-ray of the lumbar spine revealed that the vertebral body 
height was preserved and the intervertebral spaces were 
maintained.  There was no evidence of spondylolysis or 
listhesis.  The spinous processes and SI joints appeared 
normal.   

December 1995 to August 1999 treatment records from the El 
Paso VA Outpatient Clinic showed complaints of chronic low 
back pain with muscle spasms and pain radiating to lower 
extremities.  A December 1995 report indicated bulging of 
lumbar discs at L3-4 and L5-S1.  August 1999 x-rays were 
normal; the lumbar spine was normally aligned with well 
maintained vertebral bodies and intervertebral disc spaces.  
No evidence of radiculopathy was found.  He also was treated 
with cortisone injections into the right heel for foot pain.

On March 1996 VA examination of the low back, the veteran had 
complaints of pain on motion.  Physical examination revealed 
no postural abnormalities and no fixed deformities.  There 
was a mild paravertebral muscle spasm.  Range of motion was 
described as mild to moderate.  Range of motion was flexion 
to 70 degrees, extension to 15 degrees, bilateral lateral 
flexion to 20 degrees, left rotation to 30 degrees, and right 
rotation to 25 degrees.  Neurological testing showed slightly 
depressed tendon reflexes with depressed pinprick and 
vibratory sensations.  Supine straight leg raising of the 
left lower extremity was limited to 25 degrees.  X-rays 
showed a normal lumbar series; the lumbar spine was normally 
aligned with well maintained vertebral bodies and 
intervertebral disc spaces.  The diagnosis was chronic 
lumbosacral strain with sciatic radiculopathy.  

March 1996 VA examination described the feet as essentially 
unremarkable.  The extent of the deformity was characterized 
as non-existent.  The veteran's gait was noted as normal.  No 
limitation of motion was noted.  Mild pain on the plantar 
surface of both feet was noted.  X-rays showed normal 
studies.  There was no deformity.  The diagnosis was chronic 
plantar fasciitis involving both feet.  He periodically 
received cortisone injections into both of his feet.  He also 
used a shoe insertion as prescribed by the physician.  He 
indicated that despite his treatment, he continued to have 
daily pain in both feet, particularly on prolonged standing 
and walking.   

September and October 1999 VA examinations of the low back 
revealed forward flexion was to 70 degrees with tenderness in 
the lumbosacral area, backward extension was to 35 degrees 
with discomfort, bilateral flexion was to 40 degrees without 
pain, and rotation was to 35 degrees without pain.  
Ambulation revealed no gait abnormalities.  The veteran could 
walk on his heels and toes.  He had mild pain when he walked 
on his heels secondary to his foot condition.  Patellar and 
ankle reflexes were 3/4.  There was no specific dermatomal 
sensory deficit.  He claimed some decreased sensation over 
the left leg, but no specific dermatome that followed the 
numbness.  Lower extremity strength was 5/5.  Sensory was 
preserved.  Peripheral pulses were present.  He had good 
capillary refill. A September 1999 lumbosacral spine series 
was negative.  An October 1999 CT scan indicated minimal 
bulging of the disc at L3-4 and L4-5, but there was no 
impingement of the existing nerve roots in the lateral 
recesses.  Similar findings were seen at L4-5 and L5-S1.  
There was also minimal degenerative disc disease involving 
L3-4.  There was no spinal stenosis or neural foraminal 
stenosis at any level.  The diagnoses included:  low back 
strain, with secondary radiculopathy not found; recurrent and 
symptomatic minimal bulging disc at L3-L4, L4-L5, L3-S1 
found; and, recurrent and symptomatic minimal degenerative 
disc disease of L3-L4, found. 

September and October 1999 VA examinations of the feet 
revealed mild pes planus with mild antalgia during gait.  
There was tenderness to palpation over the plantar fascia of 
both heels.  The veteran could walk on the heels and toes, 
but had mild pain when walking on his heels.  X-rays were 
within normal limits.  

On September 2004 VA examination of the spine, the veteran 
had complaints of a constant, dull ache which was mild to 
moderate.  He reported episodes of flare-ups occurring once 
every two months and lasting five to ten days.  During this 
time he used a back brace at work and a cane for walking.  
With regards to his occupation as a nurse, he stated that it 
slowed him down.  For the past year, he took off two days of 
work due to his low back pain.  Physical examination of the 
lumbar spine revealed no obvious deformity in the curvature 
of the lumbar spine.  There was no evidence of muscle spasm.  
There was no tenderness in the paravertebral muscles.  Range 
of motion studies revealed forward flexion to 90 degrees with 
mild pain elicited.  With repetitive flexion, there was no 
limitation noted.  Backward extension was 0 to 30 degrees.  
Left lateral flexion was 0 to 30 degrees.  Right lateral 
flexion was 0 to 30 degrees.  Left lateral rotation was 0 to 
45 degrees.  Right lateral rotation was 0 to 45 degrees.  
During acute flare-ups, the examiner estimated a 10 percent 
limitation of motion secondary to pain.  The examiner also 
estimated that there was no functional impairment secondary 
to the veteran's low back condition.  There was no sensory 
deficit.  Motor strength was 5/5 and deep tendon reflexes 
were 2/4.  Straight leg raise tests were negative 
bilaterally.   

A September 2004 VA physical examination of the feet revealed 
no swelling or erythema.  There was mild tenderness in the 
plantar aspect along the longitudinal arch, bilaterally.  
There was no evidence of painful joint motion, edema, or 
weakness.  There was no functional limitation on standing and 
walking.  There were no callosities or abnormal shoe wear 
pattern to indicate abnormal weight bearing.  The diagnosis 
was bilateral plantar fasciitis.  

On February 2006 VA examination, the veteran had complaints 
of constant tightness of severe intensity in the low back 
that is non-radiating.  He reported episodes of flare-ups of 
sharp, very severe pain with associated muscles spasm of the 
paraspinal muscles occurring about 3 to 4 times a month that 
radiates into the left lower extremity.  He uses a back 
support 4 to 5 times a week.  He uses a cane on a daily basis 
to help support his back.  He denies any surgery, 
hospitalization, or periods of incapacitation due to his 
lower back.  A physical examination of the low back revealed 
no evidence of muscle spasm, no tenderness along the 
paraspinous muscle, and no obvious deformity in the curvature 
of the spine.  Range of motion studies revealed that forward 
flexion was 0 to 90 degrees with pain starting at 45 degrees 
and ending at 30 degrees.  With repetitive flexion, there was 
limitation of flexion to 70 degrees.  Backward extension was 
0 to 25 degrees, left lateral flexion was 0 to 30 degrees, 
right lateral flexion was 0 to 30 degrees, right lateral 
rotation was 0 to 30 degrees left lateral rotation was 0 to 
25 degrees.  During acute flare-ups, the examiner estimated 
that there was probably a limitation of flexion to 70 degrees 
secondary to pain.  The examiner noted that this was an 
estimate, since the veteran did not have acute flare-ups 
during the examinations.  It was also estimated that there 
was mild to moderate functional impairment secondary to the 
veteran's lower back condition during acute flare-ups.  An 
MRI revealed L3-4 facet arthrosis, annular bulges, and mild 
canal stenosis; L4-5, annular bulging with some mild 
impingement on the lower neural foramina bilaterally; and L5-
S1, central, right paracentral shallow disc protrusion.  This 
was in contact with but not displacing the right S1 nerve.  
The diagnosis was chronic low back strain secondary to 
degenerative arthritis with annular bulge, L3-4 and L4-5, and 
shallow disc protrusion, L5-1, with no current evidence of 
radiculopathy.

A physical of the lower extremities revealed straight leg 
raising test was negative bilaterally.  There was no sensory 
deficit.  Motor strength was 5/5 and deep tendon reflexes 
were 2/4 bilaterally.   

February 2006 VA physical examination of the feet revealed 
that there was no swelling, and no erythema.  There was mild 
tenderness along the plantar aspect and in the attachment of 
the plantar fascia, bilaterally.  There was no evidence of 
painful joint motion, edema, instability, and no weakness.  
There was no functional limitation on standing and walking, 
no objective evidence of abnormal weight bearing, and no 
abnormal skin and vascular changes.  There was normal posture 
on standing, supination, pronation, and rising on toes and 
heels.  There was mild pes planus, bilaterally.  There was no 
pain on manipulation.  X-ray results were normal, 
bilaterally.  The diagnosis was bilateral plantar fasciitis. 

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities. 
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition. 38 
C.F.R. § 4.2 requires that medical reports be interpreted in 
light of the whole recorded history, and that each disability 
must be considered from the point of view of the veteran 
working or seeking work. 38 C.F.R. § 4.7 provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion. Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled. Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy. Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss due to pain on motion is alleged, the 
38 C.F.R. §§ 4.40 and 4.45 must be considered. DeLuca v. 
Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant. Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies. If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Low Back Disorder

The veteran's service connected low back disability is 
currently rated as 20 percent disabling under Code 5243, 
intervertebral disc syndrome.  Prior to September 23, 2002, 
Code 5293 provided a 20 percent rating when intervertebral 
disc syndrome is moderate, with recurring attacks of pain.  
When severe, with recurring attacks and intermittent relief a 
40 percent rating was warranted.  Pronounced disc disease 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief warranted a 60 percent rating.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Code 5292, a 20 percent disability evaluation was to be 
assigned for moderate limitation of motion of the lumbar 
spine.  A 40 percent rating was to be assigned when 
limitation was severe.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
under Code 5295, which pertained to lumbosacral strain, a 20 
percent rating was warranted when there was muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating required 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion. 40 percent is 
the maximum evaluation assignable under this code.

Effective September 23, 2002, Code 5293 provided that 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is to be assigned.  A 
40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating appropriate.  A 10 percent evaluation is 
for assignment with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.

Note (1): For purposes of ratings under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

The criteria for rating disabilities of the spine, including 
intervertebral disc syndrome, were again revised effective 
September 26, 2003.  The revised criteria provide that the 
following General Rating Formula for Diseases and Injuries of 
the Spine is to be used for evaluating diseases and injuries 
of the spine under diagnostic codes 5235 to 5243 (unless a 
rating for intervertebral disc syndrome under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes results in a higher rating), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar 
spine....................................................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....................................40

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis....................................................2
0

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
..10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Note (6): Separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

The formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes remained essentially the same as the 
September 23, 2002 changes to Code 5293; however, the rating 
now falls under Code 5243 (from September 26, 2003).  

The criteria for rating lower extremity neurological 
impairment are at 38 C.F.R. § 4.124a, Code 8520.  Complete 
paralysis of the sciatic nerve warrants an 80 percent rating.  
Incomplete paralysis is rated 60 percent when severe, with 
marked muscular atrophy, 40 percent if moderately severe, 20 
percent when moderate, and 10 percent when mild.

Bilateral Plantar Fasciitis

The veteran's bilateral plantar fasciitis was rated by 
analogy under Code 5276, which provides that pronounced 
bilateral pes planus, with marked pronation, extreme 
tenderness of the plantar surfaces, marked inward 
displacement and severe spasm of the Achilles tendon on 
manipulation, not improved by orthopedic shoes or appliances, 
is rated 50 percent.  Severe bilateral pes planus, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indications 
of swelling on use, and characteristic callosities, is rated 
30 percent.  Moderate pes planus (bilateral or unilateral) 
characterized by weight bearing line over or medial to the 
great toe, inward bowing of the Achilles tendon, and pain on 
manipulation and use of the feet; warrants a 10 percent 
rating.  Mild pes planus, with symptoms relieved by built up 
shoes or arch supports, is noncompensable. 38 C.F.R. § 4.71a.


IV.  Analysis

Low Back Disorder

A rating in excess of 20 percent for intervertebral disc 
syndrome under the criteria in effect prior to September 23, 
2002, required severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief (Code 5293), 
or severe limitation of motion of the lumbar spine (Code 
5292), or severe lumbosacral strain with listing of the 
spine, positive Goldthwaite's sign, marked limitation of 
forward bending, narrowing of the joint space, or abnormal 
mobility with forced motion (Code 5295).  No such symptoms 
are clinically shown.  The veteran's September 2004 
examination report indicated that there was no evidence of 
muscle spasms or tenderness in the lower back.  Forward 
flexion was to 90 degrees with mild pain with no further 
limitation due to repetition.  A 10 percent limitation was 
estimated due to pain.  Similar results had been noted on 
February 2006 VA examination.  Forward flexion was to 90 
degrees with pain starting at 45 degrees and ending at 
30 degrees.   It was estimated that during acute flare-ups, 
limitation of flexion was to 70 degrees secondary to pain.  
It was also estimated that functional impairment due to pain 
was mild to moderate during acute flare-ups.  Even with 
consideration of the veteran's complaints of increased 
impairment during flare-ups, there is no more than moderate 
loss of motion and function.  These findings are consistent 
with the criteria for a 20 percent rating for intervertebral 
disc syndrome under Code 5293. Severe limitation of lumbar 
spine motion or severe lumbosacral strain, which would 
warrant a 40 percent rating under Codes 5292 or 5295, is not 
shown.

Effective from September 23, 2002, VA's rating schedule 
allowed for intervertebral disc syndrome to be rated either 
on the basis of the total duration of incapacitating episodes 
over the past 12 months, or by combining separate evaluations 
for orthopedic and neurologic manifestations, whichever 
method results in a higher evaluation.  Here, the medical 
evidence does not show, nor does the veteran allege, that he 
has had any incapacitating episodes related to his 
intervertebral disc syndrome.  The February 2006 examination 
included a detailed discussion of the veteran's complaints 
and symptoms related to his intervertebral disc syndrome and 
no indication was made that he had incapacitating episodes 
having a total duration of at least four weeks in a given 
year.  In fact, the veteran, himself, specifically denied any 
surgery, hospitalization, or periods of incapacitation due to 
his lower back.  Therefore, assigning a rating in excess of 
20 percent on the basis of incapacitating episodes is not 
indicated.

The orthopedic manifestations of the veteran's service 
connected disability are no more than moderate at worst, 
warranting no more than a 20 percent rating.  This 20 percent 
rating may be combined with a rating for the neurological 
manifestations of the disability.  Various VA treatment 
records and examination reports, including the most recent 
February 2006 VA examination, clearly stated that there was 
no evidence of radiculopathy.  Therefore, a compensable (10 
percent) rating under Code 8520 (which would be combined with 
the rating for orthopedic manifestations) is not warranted.

Under the most recent revision (effective September 26, 
2003), intervertebral disc syndrome (Code 5243) may be rated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or based on incapacitating episodes, 
whichever method results in the higher rating.  As 
incapacitating episodes are not shown, rating on that basis 
is not indicated.  Under the General Rating Formula, a rating 
in excess of 20 percent is only possible when there is 
ankylosis or limitation of thoracolumbar spine forward 
flexion to 30 degrees or less.  Range of motion testing on VA 
examinations in September and October 1999, and in September 
2004 and February 2006 did not reveal limitation of motion to 
such extent, and ankylosis was not noted.  Consequently a 
rating in excess of 20 percent under the General Rating 
Formula is not warranted.

In sum, no applicable criteria for a rating in excess of 20 
percent for the veteran's service connected low back 
disability are met.  The preponderance of the evidence is 
against this claim, and it must be denied.

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond what he is presently 
being compensated for. 38 C.F.R. §§4.40, 4.45, Deluca v. 
Brown 8 Vet. App. 202 (1995).
Bilateral Plantar Fasciitis

The veteran's bilateral fasciitis is currently rated, by 
analogy, as 10 percent disabling under Code 5276.  Based on 
the objective medical evidence of record, the Board does not 
find that the veteran is entitled to a rating in excess of 10 
percent under the rating criteria.

September and October 1999 VA examinations of the feet 
revealed mild pes planus with mild antalgia during gait.  
There was tenderness to palpation over the plantar fascia of 
both heels.  The veteran had mild pain in the area when 
walking.  X-rays were within normal limits.  September 2004 
and February 2006 VA examinations had similar findings and 
also indicated that there was no evidence of painful joint 
motion, edema, or weakness.  There was no functional 
limitation on standing and walking.  There were no 
callosities or abnormal shoe patterns to indicate abnormal 
weightbearing.  There was normal posture on standing, 
supination, pronation, and rising on toes and heels.  The 
diagnosis included bilateral plantar fasciitis.  In reviewing 
the entire medical record, there was no evidence of marked 
deformity, pain on manipulation and use accentuated, swelling 
on use, or (as noted) characteristic callosities which would 
warrant a characterization of a severe disability.  The 
clinical picture presented is clearly one of no more than a 
moderate disability.  Accordingly, a rating in excess of 10 
percent is not warranted for bilateral plantar fasciitis 
under Code 5276. 

The Board has considered other potentially applicable Codes 
that relate to impairment of the feet, however, a rating in 
excess of 10 percent is not warranted under any alternative 
provision, as the evidence does not reflect claw foot (Code 
5278), malunion or nonunion of tarsal or metatarsal bones 
(Code 5283), or a moderately severe foot injury (Code 5284). 

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's plantar fasciitis has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization. The 
evidence of record does not reflect any post-service 
hospitalizations related to his plantar fasciitis disability. 
Accordingly, the Board finds that the impairment resulting 
from the veteran's plantar fasciitis disability is 
appropriately compensated by the currently assigned schedular 
rating.

ORDER

A rating in excess of 20 percent for low back disability is 
denied.

A rating in excess of 10 percent for bilateral fasciitis is 
denied.


REMAND

The veteran has timely filed a notice of disagreement with 
the issues of entitlement to an increased rating for a 
cervical back disorder .  In May 1996, the RO increased the 
rating for a cervical back disorder with radiculopathy to 20 
percent disabling and in May 1996 correspondence, the veteran 
appeared to disagree with the assigned rating.  In an August 
2001 rating decision, the RO continued the 20 percent rating, 
in which the veteran appealed in August 2002.  The RO has not 
issued an SOC for this increased rating claim. 

The Court has held that where the Board finds that an NOD has 
been submitted regarding a matter which has not been 
addressed in a SOC, the issue should be remanded to the RO 
for appropriate action, including issuance of a SOC. 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC addressing 
the matter of entitlement to an 
increased rating for a cervical back 
disorder with radiculopathy.  The 
veteran must be advised of the time 
limit for filing a substantive appeal, 
and also that the Board will have 
jurisdiction in this matter only if he 
does file a timely substantive appeal.  
If he timely perfects an appeal, this 
matter should be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


